IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ALASKA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH

 

FACEBOOK USER ID Case No. 3:20-mj-00102-MMS

“‘james.barber.52056” THAT IS STORED

AT PREMISES CONTROLLED BY Filed Under Seal

FACEBOOK INC. pu Mar 06 2070
AFFIDAVIT IN SUPPORT OF

AN APPLICATION FOR A SEARCH WARRANT
I, Sarah Foreman, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for
information associated with a certain Facebook user ID that is stored at premises owned,
maintained, controlled, or operated by Facebook Inc. (‘Facebook’), a social networking
company headquartered in Menlo Park, California. The information to be searched is described
in the following paragraphs and in Attachment A. This affidavit is made in support of an
application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A) to
require Facebook to disclose to the government records and other information in its possession,
pertaining to the subscriber or customer associated with the user ID.

2. I am a Special Agent for the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) and have been so employed since October 2009. Prior to becoming a Special
Agent with ATF, I obtained a double Bachelors degree in Business Administration for
Management and Marketing with a minor in Psychology from the University of Alaska,
Anchorage. I continued my education earning a Master’s degree in Public Administration with

emphasis on Criminal Justice through the University of Alaska, Southeast.

3:20-mj-00102-MMS
Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 1 of 11
be Mar O6 2020

3. As a Special Agent for the Bureau of ATF, I have completed the Criminal
Investigator Training Program at the Federal Law Enforcement Training Center in Glynco,
Georgia and Special Agent Basic Training for the ATF. Since becoming a Special Agent with
the ATF, I have participated in numerous federal, state and local investigations involving
violations of Federal law, typically pertaining to firearms, narcotics, arsons and explosives, many
of which involved the use of cellular telephones and social media. Through my training and
experience, I have learned that individuals engaging in criminal activities often use cellular
phones and social media applications on their cellphone (such as Facebook) to communicate
with each other.

4. The facts in this affidavit come from my personal observations, my training and
experience, and information obtained from other agents and witnesses. This affidavit is intended
to show merely that there is sufficient probable cause for the requested warrant and does not set
forth all of my knowledge about this matter. All dates in this affidavit are approximate.

5. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 USC § 1512(b)(1) and (2), 7.e. Tampering
With a Witness or Informant, have been committed by James Edward BARBER. There is also
probable cause to search the information described in Attachment A for evidence of these
crimes, as described in Attachment B.

PROBABLE CAUSE

6. I am familiar with the “Alaskas rats” group on Facebook, as a place where

members primarily post messages and photos referencing individual(s) believed to be

cooperating with law enforcement or are undercover law enforcement officers. Based on my

2 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 2 of 11
be Mar 06 2020

training and experience, I believe that one of the primary purposes of posts on “Alaskas rats” is
to intimidate witnesses or to induce other people to intimidate witnesses.

Al I am familiar with an Anchorage Police Department investigation (APD #18-
34141) involving a homicide that occurred in approximately August 2018.

8. Further, I am familiar with the case of United States v. Markanthony Sapalasan,
3:18-cr-00130-TMB-MMS, a pending prosecution in the District of Alaska. Docket 137 in that
case, dated 01/24/2020, is an order of release for Sapalasan to the House of Transformation
Monday January 27, 2020, after being in custody since October 30, 2018.

9. Further, I am familiar with United States v. James Edward Barber, 3:19-cr-
00093-RRB-MMS, another prosecution pending in the District of Alaska. Docket 84 in that case,
dated 1/21/2020, is an order of release for BARBER for January 22, 2020, after being in custody
since July 27, 2019.

10. On or about February 26, 2020, I observed on Facebook the following post, which
I have cropped for the purpose of protecting the identity of the witness(es):

//
//
//
//
//
//
//
//

//
3 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 3 of 11
 

 

WO sot

 

7:45 7 21) 5GE as)
< eee
James Barber ee

February 14 at 10:23 PM - [gg]

 

In just going to leave this here ...

 

 

 

 

 

 

 

 

11. The time observed in the screenshot is 0745hr Pacific Time (0645AKST). Based

upon your affiants training and experience, Facebook does not include the year with the date of

the post if it during the current calendar year.

12. The photo of “James Barber” depicts the defendant in United States v. James
Edward Barber, 3:19-cr-00093-RRB-MMS.

4 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 4 of 11
s Mar 06 2020

13. [reviewed discovery page 369 in United States v. Markanthony Sapalasan, 3:18-
cr-00130-TMB-MMS. The discovery is regarding a statement, made in approximately October
2018, to the APD, regarding the homicide mentioned above. The image posted by James
BARBER appears to depict a black-and-white printout of almost all of that discovery page. The
original post depicts more of the discovery page than is depicted above, which is partially

cropped to protect witness(es).

14. The Facebook UserID of the account in which this post was made was:
james. barber.52056
15. A preservation request was submitted to Facebook via their website, receiving a

request receipt at 091 1hrs AKST, reference Preservation Request Case #: 4547866.

16. I queried the “Alaskas rats” Facebook page and observed what appear to be
comments, posted by James BARBER, dated as early as “2y,” meaning two years as in
response to a post dated January 3, 2018. In that comment, James BARBER referred to a police-
involved shooting that occurred in approximately November 2017.

Information Regarding Facebook

17. | Facebook owns and operates a free-access social networking website of the same
name that can be accessed at http://www.facebook.com. Facebook allows its users to establish
accounts with Facebook, and users can then use their accounts to share written news,
photographs, videos, and other information with other Facebook users, and sometimes with the
general public.

18. Facebook asks users to provide basic contact and personal identifying information
to Facebook, either during the registration process or thereafter. This information may include

the user’s full name, birth date, gender, contact e-mail addresses, Facebook passwords, physical

5 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 5 of 11
Be Mar O6 2020

address (including city, state, and zip code), telephone numbers, screen names, websites, and
other personal identifiers. Facebook also assigns a user identification number to each account.

19. Facebook users may join one or more groups or networks to connect and interact
with other users who are members of the same group or network. Facebook assigns a group
identification number to each group. A Facebook user can also connect directly with individual
Facebook users by sending each user a “Friend Request.” If the recipient of a “Friend Request”
accepts the request, then the two users will become “Friends” for purposes of Facebook and can
exchange communications or view information about each other. Each Facebook user’s account
includes a list of that user’s “Friends” and a “News Feed,” which highlights information about
the user’s “Friends,” such as profile changes, upcoming events, and birthdays.

20. Facebook users can select different levels of privacy for the communications and
information associated with their Facebook accounts. By adjusting these privacy settings, a
Facebook user can make information available only to himself or herself, to particular Facebook
users, or to anyone with access to the Internet, including people who are not Facebook users. A
Facebook user can also create “lists” of Facebook friends to facilitate the application of these
privacy settings. Facebook accounts also include other account settings that users can adjust to
control, for example, the types of notifications they receive from Facebook.

21. Facebook users can create profiles that include photographs, lists of personal
interests, and other information. Facebook users can also post “status” updates about their
whereabouts and actions, as well as links to videos, photographs, articles, and other items
available elsewhere on the Internet. Facebook users can also post information about upcoming
“events,” such as social occasions, by listing the event’s time, location, host, and guest list. In

addition, Facebook users can “check in” to particular locations or add their geographic locations

6 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 6 of 11
2 “Mar 06 2020

to their Facebook posts, thereby revealing their geographic locations at particular dates and
times. A particular user’s profile page also includes a “Wall,” which is a space where the user
and his or her “Friends” can post messages, attachments, and links that will typically be visible
to anyone who can view the user’s profile.

22. Facebook allows users to upload photos and videos, which may include any
metadata such as location that the user transmitted when s/he uploaded the photo or video. It
also provides users the ability to “tag” (i.e., label) other Facebook users in a photo or video.
When a user is tagged in a photo or video, he or she receives a notification of the tag and a link
to see the photo or video. For Facebook’s purposes, the photos and videos associated with a
user’s account will include all photos and videos uploaded by that user that have not been
deleted, as well as all photos and videos uploaded by any user that have that user tagged in them.

23. Facebook users can exchange private messages on Facebook with other users.
Those messages are stored by Facebook unless deleted by the user. Facebook users can also post
comments on the Facebook profiles of other users or on their own profiles; such comments are
typically associated with a specific posting or item on the profile. In addition, Facebook has a
chat feature that allows users to send and receive instant messages through Facebook Messenger.
These chat communications are stored in the chat history for the account. Facebook also has
Video and Voice Calling features, and although Facebook does not record the calls themselves, it
does keep records of the date of each call.

24. If a Facebook user does not want to interact with another user on Facebook, the
first user can “block” the second user from seeing his or her account.

25. Facebook has a “like” feature that allows users to give positive feedback or

connect to particular pages. Facebook users can “like” Facebook posts or updates, as well as

7 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 7 of 11
i Mar 06 2020

webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can also
become “fans” of particular Facebook pages.

26. | Facebook has a search function that enables its users to search Facebook for
keywords, usernames, or pages, among other things.

27. Each Facebook account has an activity log, which is a list of the user’s posts and
other Facebook activities from the inception of the account to the present. The activity log
includes stories and photos that the user has been tagged in, as well as connections made through
the account, such as “liking” a Facebook page or adding someone as a friend. The activity log is
visible to the user but cannot be viewed by people who visit the user’s Facebook page.

28. | Facebook also has a Marketplace feature, which allows users to post free
classified ads. Users can post items for sale, housing, jobs, and other items on the Marketplace.

29. In addition to the applications described above, Facebook also provides its users
with access to thousands of other applications (“apps”) on the Facebook platform. When a
Facebook user accesses or uses one of these applications, an update about that the user’s access
or use of that application may appear on the user’s profile page.

30. Facebook also retains Internet Protocol (“IP”) logs for a given user ID or IP
address. These logs may contain information about the actions taken by the user ID or IP
address on Facebook, including information about the type of action, the date and time of the
action, and the user ID and IP address associated with the action. For example, if a user views a
Facebook profile, that user’s IP log would reflect the fact that the user viewed the profile, and
would show when and from what IP address the user did so.

al. Social networking providers like Facebook typically retain additional information

about their users’ accounts, such as information about the length of service (including start date),

8 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 8 of 11
ed Mar O06 2020

the types of service utilized, and the means and source of any payments associated with the
service (including any credit card or bank account number). In some cases, Facebook users may
communicate directly with Facebook about issues relating to their accounts, such as technical
problems, billing inquiries, or complaints from other users. Social networking providers like
Facebook typically retain records about such communications, including records of contacts
between the user and the provider’s support services, as well as records of any actions taken by
the provider or user as a result of the communications.

32. As explained herein, information stored in connection with a Facebook account
may provide crucial evidence of the “who, what, why, when, where, and how” of the criminal
conduct under investigation, thus enabling the United States to establish and prove each element
or alternatively, to exclude the innocent from further suspicion. In my training and experience, a
Facebook user’s IP log, stored electronic communications, and other data retained by Facebook,
can indicate who has used or controlled the Facebook account. This “user attribution” evidence
is analogous to the search for “indicia of occupancy” while executing a search warrant at a
residence. For example, profile contact information, private messaging logs, status updates, and
tagged photos (and the data associated with the foregoing, such as date and time) may be
evidence of who used or controlled the Facebook account at a relevant time. Further, Facebook
account activity can show how and when the account was accessed or used. For example, as
described herein, Facebook logs the Internet Protocol (IP) addresses from which users access
their accounts along with the time and date. By determining the physical location associated
with the logged IP addresses, investigators can understand the chronological and geographic
context of the account access and use relating to the crime under investigation. Such information

allows investigators to understand the geographic and chronological context of Facebook access,

9 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 9 of 11
: Mar 06 2020

use, and events relating to the crime under investigation. Additionally, Facebook builds geo-
location into some of its services. Geo-location allows, for example, users to “tag” their location
in posts and Facebook “friends” to locate each other. This geographic and timeline information
may tend to either inculpate or exculpate the Facebook account owner. Last, Facebook account
activity may provide relevant insight into the Facebook account owner’s state of mind as it
relates to the offense under investigation. For example, information on the Facebook account
may indicate the owner’s motive and intent to commit a crime (e.g., information indicating a
plan to commit a crime), or consciousness of guilt (e.g., deleting account information in an effort
to conceal evidence from law enforcement).

33. Therefore, the computers of Facebook are likely to contain all the material
described above, including stored electronic communications and information concerning
subscribers and their use of Facebook, such as account access information, transaction
information, and other account information.

INFORMATION TO BE SEARCHED AND THINGS TO BE SEIZED

34. I anticipate executing this warrant under the Electronic Communications Privacy
Act, in particular 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and 2703(c)(1)(A), by using the warrant
to require Facebook to disclose to the government copies of the records and other information
(including the content of communications) particularly described in Section I of Attachment B.
Upon receipt of the information described in Section I of Attachment B, government-authorized
persons will review that information to locate the items described in Section II of Attachment B.

CONCLUSION
35. Based on the foregoing, I request that the Court issue the proposed search

warrant.

10 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 10 of 11
s Mar 06 2020

36. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant. The government will execute this warrant
by serving it on Facebook. Because the warrant will be served on Facebook, who will then
compile the requested records at a time convenient to it, reasonable cause exists to permit the
execution of the requested warrant at any time in the day or night.

37. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A) &
(c)(1)(A). Specifically, the Court is “a district court of the United States .. . that — has
jurisdiction over the offense being investigated.” 18 U.S.C. § 2711(3)(A)Q@).

38. Pursuant to 18 U.S.C. § 2703(g), the presence of a law enforcement officer is not
required for the service or execution of this warrant.

Respectfully submitted,

A

S4fah Foreman——

Special Agent
Bureau of Alcohol, Tobacco, Firearms and
Explosives

Subscribed and sworn to before me on __ March 6 , 2020

 

 

11 3:20-mj-00102-MMS

Case 3:20-mj-00102-MMS Document 1-1 Filed 03/06/20 Page 11 of 11
